DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to amendment filed on 12/20/2021.

Response to Amendment
	The Examiner has acknowledged the amended claim 16.

Response to Arguments
Applicant's arguments filed on 12/20/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument (page 11) that Wang’s software-defined networking (SDN) control plane and data plan/forwarding plane are separated in network elements, not directly coupled: By way of some additional background, we note that-at its core-SDN is a networking philosophy providing the separation of a control plane from a data plane (or forwarding plane) in traditional network elements (i.e., switches, routers, etc) where the control plane provides intelligent logic that controls how data traffic is managed and handled and the data plane is the forwarding plane that manages forwarding/manipulating/dropping/etc of network data traffic. This separation of the control from the forwarding allows for more sophisticated traffic management than is possible using legacy, access control lists (ACLs) and routing protocols. Additionally, OpenFlow allows switches from different vendors-often each with their own proprietary interfaces and programming languages-to be managed remotely using a single, open protocol. Wang, 4 18 (emphasis added). As shown, Wang’s SDN control plane and data plan/forwarding plane are separated in network elements. One of ordinary skill in the art 
The Examiner respectfully disagrees with Applicant’s assertion because Wang discloses that a control plane from a data plane (or forwarding plane) in traditional network elements (i.e., switches, routers, etc) where the control plane provides intelligent logic that controls how data traffic is managed and handled and the data plane is the forwarding plane that manages forwarding/manipulating/dropping/etc of network data traffic (see paragraph [0018]).
Wang does not specifically disclose that the artificial intelligence (AI) circuit is directly coupled to the forward plane. It appears that the AI is at least connected to the forward plane in order to provide intelligent logic that controls how data traffic is managed and handled.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 SSPQ 70.
Wang also discloses that while we have presented this disclosure using some specific examples, those skilled in the art will recognize that our teachings are not so limited. Those skilled in the art will understand and appreciate that SDN and Machine Learning/Artificial Intelligence (AI) may be combined to: collect sensor data, and estimate locations of impact events; enable prediction of network traffic, increase/decrease number of sensors, time of data measurement (APARAGRAPH [0056].
Thus, the reference reads on the claimed limitation.
Applicant argued that Wang was filed on October 24, 2020, which is after the November 7, 2019 priority date of the instant application. Thus, Wang in order to be prior art. However, Applicant was unable to find support in that provisional application for paragraph 18 recited above. Accordingly, Applicant respectfully requests identification of such support or withdrawal of the rejections.
The Examiner respectfully wants to point out to the Applicant that the provisional application No. 62/925,784, filed on October 25, 2019 before the foreign priority to 201911083140.9 , filed 11/07/2019 of this instant application. This is a provisional application date, not a continuation-in-part application.  Thus, the Wang reference is indeed prior art over the instant application.
Regarding Applicant’s argument (page 12) that claims 2, 9 – 10, and 17 are allowable over Wang and Jain based on the reasons provided above.
The Examiner contends that the combination of Wang and Jain reads on the claims.
It appears that applicants are interpreting the claims very narrow without considering the broad teaching of the references used in the rejection. Applicants are reminded that the examiner is entitled to the broadest reasonable interpretation of the claims. The Applicants always have the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater 162 USPQ 541,550-51 (CCPA 1969). 
In view of such, the rejection is maintained and repeated as follows:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 – 4, 16, 18 - 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (US 2021/0123798; hereinafter Wang).
Regarding claim 1, Wang discloses a network device comprising:
 a forwarding plane (paragraph [0018]; Wang discloses a data plane (or forwarding plane) ); and
an artificial intelligence(AI) circuit directly coupled to the forwarding plane and configured to process first data directly from the forwarding plane and using a first AI algorithm (paragraphs [0018], [0022], [0056]; Wang discloses that a control plane from a data plane (or forwarding plane) in traditional network elements (i.e., switches, routers, etc) where the control plane provides intelligent logic that controls how data traffic is managed and handled and the data plane is the forwarding plane that manages forwarding/manipulating/dropping/etc of network data traffic), wherein the first data comprises data about network packets (paragraphs [0020 - 0021], [0041], [0052]; Wang discloses that the algorithm generally includes the following steps, as listed below to complete sensor data delivery to CSDS across the packet/optical transport network).
Regarding claim 3, Wang discloses the network device of claim 1, wherein the forwarding plane is configured to pre-process the network packets to obtain the first data (paragraph [0018]; Wang discloses that a control plane from a data plane (or forwarding plane) in traditional network elements (i.e., switches, routers, etc) where the control plane provides intelligent logic that controls how data traffic is managed and handled).  
Regarding claim 4, Wang discloses the network device of claim 3, wherein the forwarding plane is further configured to further pre-process the network packets by parsing the network packets and/or by obtaining first statistical data of a flow to which the network packets belong (paragraph [0018], the data plane is the forwarding plane that manages forwarding/manipulating/dropping/etc of network data traffic).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2, 9 – 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2021/0123798; hereinafter Wang) in view of Jain et al (US 2020/0162337; hereinafter Jain).
Regarding claim 2, Wang discloses the network device of claim 1, further comprising a memory (paragraphs [0008], [0026]), wherein the memory comprises a first storage space (paragraphs [0009], [0027 – 0028]]), but fails to specifically disclose that the forwarding and the AI circuit are configured to share the first storage space, wherein the forwarding plane is configured to write the first data to the first storage space, and wherein the AI circuit is further configured to read the first data from the first storage space.
Jain, in an analogous art, discloses  that the forwarding and the AI circuit are configured to share the first storage space (paragraphs [0030], [0044], [0056]; Jain discloses a centralized fabric control and forwarding plane, via SDA, may support shared services and extranet as well as multiple site connectivity. SD-SAPs can leverage the centralized fabric control and forwarding plane to collect OAM data for sites across VNs (e.g., extranets) and multiple site network architectures), wherein the forwarding plane is configured to write the first data to the first storage space (paragraphs [0203 - 0204]), and wherein the AI circuit is further configured to read the first data from the first storage space (paragraphs [0203 - 0204]; Jain discloses that the processor 655 can communicate with a chipset 660 that can control input to and output from the processor 655. In this example, the chipset 660 can output information to an output device 665, such as a display, and can read and write information to storage device 670, which can include magnetic media, solid state media, and other suitable storage media).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Wang by showing that the forwarding and the AI circuit are configured to share the first storage space, wherein the forwarding plane is configured to write the first data to the first storage space, and wherein the AI circuit is further configured to read the first data from the first storage space as evidenced by Jain for the purpose of continuously learning and updating 
Regarding claim 9, Wang and Jain disclose the network device of claim 1, further comprising a control plane, wherein the control plane is a central processing unit (CPU) (JAIN: paragraph [0123], [0199]), and wherein the AI circuit comprises a chip separate from the CPU (Jain: paragraphs [0203 - 0204]). Same motivation as in claim 2.
Regarding claim 10, Wang and Jain disclose the network device of claim 1, further comprising a control plane (Jain: paragraphs [0158 – 0160]), wherein the control plane and the AI circuit are integrated in a chip, wherein the chip is a processor, and wherein the AI circuit comprises a core or a heterogeneous calculation circuit of the processor (Jain: paragraphs [0203 - 0204]). Same motivation as in claim 2.
Claims 16 – 19 incorporate substantively all the limitations of claims 1 – 4 and 9 – 10 in system form rather than method form.  The reasons for rejecting claims 1 – 4 and 9 – 10 apply in claims 16 – 19.  Therefore, claims 16 – 19 are rejected for the same reasons.

Allowable Subject Matter
Claims 11 – 15 and 24 – 28 are allowed.
Claims 5 - 8 and 20 - 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/YVES DALENCOURT/              Primary Examiner, Art Unit 2457